NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

GURJEET SINGH,                                   No. 07-74684

               Petitioner,                       Agency No. A075-314-539

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Gurjeet Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his third motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      In his opening brief, Singh fails to address, and therefore has waived any

challenge to, the BIA’s determinations that the motion to reopen failed to qualify

for an exception to the regulatory time and numerical filing limitations, and failed

to establish grounds for equitable tolling. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (holding issues which are not specifically raised and

argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74684